                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiff,
                                                                  8:08CR87
       vs.
                                                          ORDER FOR DISMISSAL
CORLEONE MONSHAE MCCURRY,

                     Defendant.

       This matter is before the Court on Plaintiff’s Motion to Dismiss (Filing No. 128) the

Petition for Warrant or Summons for Offender Under Supervision (Filing No. 111). The Court

finds the motion should be granted. Accordingly,

       IT IS ORDERED:

       1. The United States’ Motion is granted and the Petition for Offender Under Supervision

is dismissed.

       Dated this 18th day of September 2019.


                                           BY THE COURT:

                                           s/Laurie Smith Camp
                                           Senior United States District Judge
